James R. Cooper, Judge. Appellant entered a plea of guilty to a charge of theft of property on February 15, 1980, and the court suspended imposition of sentence and placed him on probation for a period of five years. On January 8, 1981, the prosecuting attorney’s office filed a petition to revoke the probation, alleging that appellant had violated the terms of his probation by committing the crimes of third degree battery and fleeing and that he had failed to pay his fine and court costs and restitution as required by the earlier order. After a hearing, the trial court granted the revocation petition and sentenced appellant to ten years in the Arkansas Department of Corrections. The only issue raised on appeal is that the court erred in finding by a preponderance of the evidence that appellant had inexcusably failed to comply with the conditions of his probated sentence. The proof adduced at trial on the battery charge was conflicting. The victim testified that the appellant had struck her with various objects, causing her nose to bleed and inflicting bruises and cuts upon her and she further testified that his attack was unprovoked. The appellant testified that she started the fight. It is the duty of the trier of fact to reconcile conflicts in the testimony and we cannot say that the determination that appellant had committed the crime of third degree battery was against a preponderance of the evidence or was clearly erroneous. The trial court’s finding that the State had proved by a preponderance of the evidence that appellant was guilty of fleeing is also supported by a preponderance of the evidence. Several police officers testified that after identifying themselves, appellant ran from them and it took approximately two hours to capture him. They were seeking appellant on a warrant based on the battery charge. We find no error on this point. The trial court further found that the appellant had inexcusably failed to pay his restitution and fine as required by the earlier order of the court as a condition of probation. It is unquestioned that the fine, costs, and restitution had not been paid. The only excuse provided by appellant was that he had been unable to find work. The trial judge was in a position to observe the appellant and to assess his credibility, and we find ample justification for a finding by the court that the appellant’s failure to pay his fine, costs, and restitution was inexcusable. In revocation cases, we will not overturn a decision by the trial court to grant a petition to revoke unless it is clearly against a preponderance of the evidence. Cureton v. State, 266 Ark. 1034, 589 S.W. 2d 204 (Ark. App. 1979); Pearson v. State, 262 Ark. 513, 558 S.W. 2d 149 (1977). Since the evidence in this case clearly supports the finding that appellant inexcusably violated the conditions of his probation, the trial court correctly exercised its prerogative to revoke his probation. Affirmed. Cracraft and Glaze, JJ., concur.